ID 859
Cc 3:19-cv-01743-N-BT Document 90 Filed 12/27/19 Pageilofil Page
ase 3:19-cv- : 7

 

UNITED STATES DISTRICT COURT. 2.
FOR THE NORTHERN DISTRICT ORSTEXAS: 9. 55

BALC Ac DIVISION Uf
DOPUTY CLERK

De ARBAUR oP HH AINE NOVA
Plaintiff

v. SN -Cy ~ Hie =w- RT

Case Number .
NEACTA SAP KeTe, Re x WER EROR ER ECO A, DPAYDOc BeRCY
Defendant

 

 

Mol ToW-~ NEED cocet TOG WEACVA
MARKETS nm. SOERE pee T WE DPRcroce
—PALREABSY ctartisg tye REA Se yay T obERED
CASE AGA t WEACTA RAR CET Cc. WHERE Age QEASAL
AA BRN SoMepote Roo TRE MAL Rod PUY ICAL RABASE PERK C
VAY CA l CAGE MINE, DPD Ac WIE WIG WHeeer
Dween tHe CORP Awey to Se SR OE SOGR T RE

 

WR} YVoOBRAT MACE WOE KK Ta We, Caded NTPRoOMoC . 5
OU ee Aaa WARASCCE QO re Ose TT Cece ant | SOA QA,
OVYECe kleg MARKSED Wer ACTER We Oro.

*Attach additional pages as needed
Date AN \2\\ Say \g
Signature Wes, QQ ean >

Print Name Dy. de ANOG raf)

 

Address MQ NG ea.P cd CARA SO
City, State, Zip A A LL A Q Tx Wie 2c\

Telephone WN US
